Citation Nr: 1129259	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from January 1952 to January 1956 and from February 1956 to February 1972, when he retired.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim of entitlement to service connection for a neck disorder.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

In June 2011, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant underwent a VA medical examination in January 2007; the examiner reported that he had reviewed the appellant's claims file and medical records.  After examining the appellant, the examiner rendered a diagnosis of herniated nucleus pulposus C3-C7.  The examiner indicated that there was no documentation of injury or any treatment for the appellant's neck while he was in the military.  The examiner also indicated that the earliest documentation of a cervical spine disorder occurred in July 2006.

The March 2007 rating decision relied on the January 2007 VA examination report in its denial of the appellant's service connection claim.  The RO stated that the appellant's service treatment  records (STRs) showed no evidence of treatment for, or a diagnosis of, any cervical spine disorder.  The RO further found that there was no treatment in service or subsequently for neck problems.

However, review of the STRs reveals that the appellant sought treatment for complaints of neck pain radiating to the shoulder tip in November 1971.  He stated that he had had the pain for about six weeks.  A diagnosis of sprained ligament, neck was rendered.  He returned two weeks later and was noted to be doing better.

The appellant has reported treatment at the William Beaumont Army Medical Center.  Review of the evidence of record reveals a document from that facility dated in January 1979.  The document is signed by three physicians, two of whom were neurologists.  The document contains a diagnosis of cervical spondylosis for the appellant; the onset date for the cervical spondylosis was said to be in 1975.  The physicians stated that the cervical spondylosis "may or may not progress."  They also stated that the duration of the condition was unpredictable, and might be "lifelong."  The severity of the condition was described as mild.  No other records from the 1970s from this facility are currently of record.

Clearly the evidence of record does contain evidence of treatment in service for cervical spine complaints, as well as a diagnosis of a sprained neck ligament.  In addition, there is a diagnosis of a chronic cervical spine disorder a few years after the appellant retired from active duty.  Therefore, the statements made by the VA examiner do not reflect the actual medical evidence of record.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed concerning the possibility that the appellant's claimed cervical spine disorder is etiologically related to some incident of service, including the in-service clinical findings relating to complaints of neck pain and the 1979 diagnosis of cervical spondylosis.

On remand, these deficiencies should be rectified.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  After securing the necessary release(s), obtain and associate with the claims file all retired military treatment records for the appellant generated at the William Beaumont Army Medical Center between February 1972 and January 1979.

3.  To the extent there is an unsuccessful attempt to obtain these records, the claims file should contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After the above development is completed, arrange for the physician who performed the January 2007 VA examination to clarify and expand on the opinions rendered in the report.  Ask that physician to review the STRs, all retired military medical treatment records, private treatment records and all VA treatment records, and to state that this review was accomplished.  

Ask that physician to define the term "cervical spondylosis" and to discuss the etiology, onset, and clinical course of that condition in general, as well as how it applies to the Veteran's situation, to include his descriptions of loading and unloading ammunition into planes; his duties as an in-flight refueling technician and instructor; and his description of many days in service returning from a mission with "one heck of a headache and a sore neck."  The physician should state whether the known symptoms of cervical spondylosis include headaches and a sore neck.

Ask the physician to state whether the Veteran's current cervical spine pathology is related to any incident of military service, including his November 1971 in-service complaints of, and treatment for, neck pain, and to state the reasons for such an opinion.  The physician is to opine whether, based on what is medically known about causes or possible causes of cervical spondylosis, cervical degenerative joint disease (DJD) and degenerative disk disease (DDD), any signs or symptoms noted in service or within one year after service separation (in February 1972) were the first manifestations of the Veteran's current complaints.  

The physician's opinion must include a discussion of the significance, if any, of any post-service neck symptoms reported by the Veteran, as well as the clinical significance of all relevant retired military, private and VA treatment for similar symptoms from 1972 to the present and all relevant testing of record from 1972 to the present, including the January 1979 William Beaumont Army Medical Center document.  (If the January 2007 examining physician is unavailable, ask another orthopedic specialist to answer the questions.)

Note:  In assessing the relative likelihood as to origin and etiology of the Veteran's claimed cervical spine pathology specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed cervical spine pathology, including DJD and DDD.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Then, review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion report.  If the report does not include fully detailed descriptions of all pathology and adequate responses to the specific opinion requests, the report must be returned to the providing physician for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the cervical spine disorder service connection issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  

8.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for service connection, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  See Kyhn v. Shinseki, No. 07-2349 (Jan. 18, 2011).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

